Case
 Case1:15-cv-00605-RLY-TAB
      1:15-cv-00605-RLY-TAB Document
                             Document340-1
                                      341 Filed
                                           Filed10/21/19
                                                 10/18/19 Page
                                                           Page11ofof11PageID
                                                                        PageID#:#:3286
                                                                                   3285




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

   JAY F. VERMILLION,                            )
                                                 )
                          Plaintiff,             )
                                                 )
                  v.                             ) CASE NO. 1:15-cv-605-RLY-TAB
                                                 )
   MARK E. LEVENHAGEN, et al.,                   )
                                                 )
                          Defendants.            )

                           ORDER ON STIPULATION OF DISMISSAL

          The Court finds that a Stipulation of Dismissal has been entered into between the parties.

   This Stipulation of Dismissal has been filed with the clerk of the court and provides for dismissal

   of this action with prejudice.

          IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed with

   prejudice, each party to bear their own fees and costs.



   Date:________________________________
            10/21/2019                                  ____________________________________
                                                        Judge, United States District Court
                                                        Southern District of Indiana


   Distribution: Service will be made electronically on all ECF-registered counsel of record via
   email generated by the court’s ECF system.
